Citation Nr: 9924152	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disorder.  

2.  Entitlement to service connection for left arm disorder.  

3.  Entitlement to service connection for chest disorder.  

4. Entitlement to service connection for left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The claims for service connection for left eye disorder, 
chest disorder, left shoulder and arm disorders are not 
plausible.  


CONCLUSION OF LAW

The claims for service connection for left eye disorder, 
chest disorder, left shoulder and arm disorders are not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

With respect to the claim for an eye disorder, the veteran 
contents that he has decreased vision in the left eye as a 
result of a conjunctival scratch to the left eye that he 
developed while in service.  In that connection, service 
medical records reflect that uncorrected distant visual 
acuity in the left eye on entrance examination in March 1967 
was 20/30.  The veteran was seen and treated for what was 
thought to be a small conjunctival scratch in the left eye in 
June 1968.  When separated from service in November 1970, 
defective visual acuity that was not considered disabling and 
defective color vision were clinically noted.  

Although the record establishes that the veteran was seen and 
treated for a left eye problem during service, his 
uncorrected distant visual acuity was the same at service 
discharge as at service entrance.  While uncorrected distant 
visual acuity in the left eye was 20/50 on VA examination in 
April 1971, his eyes were noted to be normal.  In fact, post-
service medical records are negative for left eye disorder.  
The veteran testified at a personal hearing before a hearing 
officer in March 1998 that he saw a private doctor nearly two 
years after service, that he was prescribed glasses, and that 
his left eye has continued to deteriorate.  However, the 
Board notes that the veteran was advised of his right to 
submit the aforementioned evidence to support his claim; 
however, no such evidence has been forthcoming.  In the 
absence of medical evidence of a current left eye disorder 
due to service, the veteran's claim for service connection 
for left eye disorder is not well grounded.  

As to the claims for service connection for a chest disorder, 
left shoulder, and left arm disorder, service medical records 
disclose that the veteran was seen for complaints of chest 
and left sternum pain after a fall six days earlier onto the 
left side of the lower sternum.  On physical examination, 
tenderness was noted; there was no crepitus.  When examined 
for separation in November 1970, there were no complaints, 
findings, or diagnoses pertaining to the chest, left 
shoulder, or left arm.  

The Board notes that post service VA medical records reflect 
that beginning in February 1988 the veteran complained of a 
three week history of left shoulder, chest, and arm pain.  
The diagnoses included chest pain, etiology undetermined-
questionable anxiety, and situational anxiety.  X-rays of the 
left shoulder in May 1989 were negative.  Subsequent VA 
records dated in the 1990s reveal that the veteran continued 
to complaint of chest pain and was diagnosed as having 
arteriosclerotic cardiovascular disease and status post 
angioplasty.  

VA medical records dated in 1990, 1995, and 1997 reflect 
continued complaints of pain in the left arm and in the left 
shoulder blade.  The diagnosis of tendonitis was entered in 
April 1990.  In May 1997, a physical examination of the left 
shoulder revealed slightly limited range of motion.  No 
diagnosis was entered.  The veteran testified at his March 
1998 RO hearing that he fell off of a gun turret in service 
that caused injury to his left shoulder, left arm, and chest; 
and that these disabilities have continued to bother him 
since service, especially beginning approximately 4-5 years 
after discharge.

The above evidence reveals that no chronic left shoulder, 
left arm, or chest disability was shown at service discharge 
or for many years thereafter.  Additionally, there is no 
competent medical evidence linking such disabilities to 
service.  Thus, the only evidence drawing an etiological 
relationship between the veteran's chest, left shoulder, and 
left arm disorders is that presented by the veteran through 
his contentions and testimony.  However, the veteran, as a 
lay person, is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between his claimed disabilities and his 
military service cannot serve to prove that the disabilities 
for which he claims service connection were incurred in or 
aggravated by service.  In the absence of competent medical 
evidence relating a chest disorder, a left shoulder disorder, 
and a left arm disorder to service, the Board must conclude 
that the veteran's claims are not plausible.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

Service connection for left eye disorder, chest disorder, 
left shoulder disorder, left arm disorder is denied.  




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

